101 F.3d 1393
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Robert F. SPIGNER, Plaintiff-Appellant,v.The CITY OF NEW YORK, BRONX COUNTY;  Commissioner Brown, NewYork City Police Department;  Police Officer Agron;  PoliceOfficer Fuco;  Police Officer McDonnell;  Police OfficeMcNulty, et al., Defendants-Appellees.
No. 96-2101.
United States Court of Appeals,Second Circuit.
July 25, 1996.

1
Robert F. Spigner, pro se, Fishkill Correctional Facility, Beacon, New York, for Appellant.


2
Janet L. Zaleon, Assistant Corporation Counsel, Appeals Division, New York City, for Appellee.


3
Present:  WINTER, CABRANES, Circuit Judges, MOTLEY, District Judge.*


4
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York and was submitted.


5
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is hereby affirmed.


6
Robert Spigner, pro se, appeals from Judge Mukasey's order dismissing as untimely Spigner's complaint filed pursuant to 42 U.S.C. § 1983.  We affirm for substantially the reasons stated by the district court in its Opinion and Order filed December 18, 1995.  Spigner v. City of New York, No. 94-Civ-8015-MBM, 1995 WL 747813 (S.D.N.Y. Dec. 18, 1995).



*
 The Honorable Constance Baker Motley, United States District Judge for the Southern District of New York, sitting by designation